Citation Nr: 0704688	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  06-09 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which denied the benefits sought on 
appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's VA Form 9, and in recent correspondence from 
the veteran to the Board, received in January 2007, the 
veteran requested that he be afforded a hearing before 
Veterans Law Judge sitting at the RO, known as a "Travel 
Board" hearing.  Accordingly, this case must be remanded to 
afford the veteran the opportunity to appear at such a Board 
hearing. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The veteran should be scheduled for a 
"Travel Board" hearing before a traveling 
Veterans Law Judge sitting at the RO, 
following the usual procedures under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§§ 20.705, 20.707 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



